I concur in the result. I do not fully concur in the statement that the commission may hear or consider hearsay or other incompetent evidence, if by that it is intended to imply that the commission has the right to do so, or to      2, 4 base a finding partly on hearsay or other incompetent evidence and partly on competent evidence.
I think we all agree that in accordance with the familiar rules of evidence the commission has no right to consider incompetent evidence or even partly base a finding upon it. But here lies the difficulty. The commission though on a hearing or trial of issues is required to exercise quasi judicial functions, yet is not a court of law nor are its members required to be lawyers or to be familiar with rules of evidence. A review of rulings of a court of law with respect to competency and admissibility of evidence is, therefore, not applicable to a tribunal of laymen in admitting or receiving evidence. In the one instance we may reverse judgments for prejudicial error in admitting incompetent evidence but in the other we may not do so, though the commission received hearsay or other incompetent evidence and though it may have considered such evidence in arriving at ultimate results. In the production of evidence, the practice before the commission has been, and as it should be, to give *Page 140 
the parties a rather free rein and within reason to admit in evidence about everything offered by either party; and though in arriving at ultimate findings or conclusions incompetent evidence may have been received and considered by the commission, yet findings may not be disturbed by us if, on the record, they are supported by sufficient competent evidence. In other words, whatever error may have been committed by the commission in considering incompetent evidence in arriving at ultimate results, may not as in a case of a court of law be corrected and the case remanded. But that does not mean that the commission has the right to consider incompetent evidence or even partly base a finding thereon. On a review of the record in such particular we eliminate whatever incompetent evidence may have been received and consider only the competent evidence; and if sufficient competent evidence is found in the record to support a finding it is approved by us, otherwise it is disapproved and annulled. In so doing we do not consider whether the incompetent evidence is in harmony or in conflict with the competent evidence, for in approving or disapproving a finding, we look alone to the competent evidence.